Title: From Alexander Hamilton to Matthew Clarkson, 25 June 1799
From: Hamilton, Alexander
To: Clarkson, Matthew


          
            Dr. Genl.
            New York June 25th. 1799
          
          The Officers of the Provisional Army are intended to be appointed. Those for two Regiments are to be drawn from this state and I am desired to recommend fit Characters, as far as you can give me information assistance in this matter you will promote the public service and oblige me.
          Any old Officer who may deserve attention will do well to reflect that when this Army shall be called into activity, the Affairs of the Country will be too serious to permit him to remain a mere spectator.
          If the command of a Brigade were in question, I should press you to obtain your own consent to serve. As it is I can only ask your aid in the nomination of others.
          With very cordial esteem and regard I remain Dr. Sir &c &c
          General Clarkson
        